IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,177-01


  IN RE MATTHEW POWELL, CRIMINAL DISTRICT ATTORNEY OF LUBBOCK
                         COUNTY, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                              CAUSE NO. 2016-485,590
                    IN THE COUNTY COURT AT LAW NUMBER ONE
                             FROM LUBBOCK COUNTY


       Per curiam.

                                            ORDER

       Relator filed a petition for a writ of mandamus in this Court, invoking our constitutional

authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, § 5. The petition

requests that we issue a writ of mandamus in the underlying case, requiring the county court judge

to rescind his order allowing the defendant copies of discovery. TEX . CODE CRIM . PROC. art.

39.14(f). Relator did not pursue relief in the appellate court, citing a case from the Texarkana Court

of Appeals concluding that the appellate courts do not have statutory mandamus jurisdiction over

statutory county courts. In re Meyer, 482 S.W.3d 706 (Tex. App.—Texarkana 2016).
                                                                                                   2

       The respondent, the Judge of the County Court at Law Number One for Lubbock County, is

invited to file a response with this Court. The real party in interest, Ellen Wilson, may also submit

a response.

       The petition for writ of mandamus will be held in abeyance so the parties may respond. Any

responses shall be submitted within 30 days of the date of this order.



Filed: June 22, 2016
Do not publish